Citation Nr: 1640388	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to November 29, 2011, for the award of service connection for major depressive disorder with anxiety disorder and cannabis dependence (in remission) associated with lumbosacral strain, with degenerative arthritis of the spine and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from December 1991 to March 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Denver, Colorado, Regional Office (RO). On his March 2013 VA Form 9, the Veteran requested a Board hearing via videoconference. In a September 2016 statement, however, the Veteran withdrew his request for a Board hearing. 38 C.F.R. § 20.704(e) (2015). 


FINDINGS OF FACT

1.  Depression was initially diagnosed in July 2009 and first associated with the Veteran's service-connected lumbar spine disorder on November 10, 2010.

2.  The Veteran submitted a Veteran's Supplemental Claim (VA Form 21-526b) requesting service connection for depression as secondary to his service-connected lumbar spine disorder which was received by VA on November 29, 2011.

3.  No formal claim, informal claim, or other communication requesting service connection for depression was received by VA prior to November 29, 2011.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to November 29, 2011, for the award of service connection for major depressive disorder with anxiety disorder and cannabis dependence (in remission) associated with lumbosacral strain, with degenerative arthritis of the spine and intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.155 (2014); §§ 3.102, 3.159, 3.326(a), 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analysis

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor. 38 U.S.C.A. § 5110(a). The effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

During the relevant time period in this case, VA regulation provided that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014). The provisions of 38 C.F.R. § 3.157(b)(1) direct that, once a formal claim for compensation has been allowed or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain clinical documentation will be accepted as an informal claim for increased benefits or an informal claim to reopen, and the date of such record will be accepted as the date of receipt of a claim. As the claim in issue is the Veteran's original claim for service connection, the informal claim provisions of 38 C.F.R. 
§ 3.157 are not for application in this case. 

In an April 2009 statement, the Veteran described his back disorder and wrote, "I am increasingly grumpy, angry and rude toward family, friends and co-workers (even my boss)," and described a list of activities that he previously enjoyed but could no longer due to his back pain. He asserts that this statement should be construed as an informal claim for service connection for depression secondary to his service-connected back disorder. VA treatment records reflect that the Veteran was first provided treatment for depression in July 2009. A clinician first associated his major depressive disorder with his low back disorder on November 10, 2010. Therefore, this is the date on which entitlement arose. However, the Veteran did not submit any documentation to VA indicating that he wished to pursue a claim for service connection for his depressive disorder until he filed a Veteran's Supplemental Claim (VA Form 21-526b) which was received by VA on November 29, 2011. 

Entitlement first arose on November 10, 2010, and there is no objective evidence that a formal claim, an informal claim, or other communication that may be considered as seeking service connection for depression was received by VA from or on behalf of the Veteran at any time prior to the Veteran's Supplemental Claim (VA Form 21-526b) received by VA on November 29, 2011. As the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later, the Board finds that November 29, 2011, the date on which the Veteran's claim for service connection for depression was received by VA, is the appropriate effective date for the award of service connection. An effective date prior to November 29, 2011, is not warranted and the claim is denied.



ORDER

An effective date prior to November 29, 2011, for the award of service connection for major depressive disorder with anxiety disorder and cannabis dependence (in remission) associated with lumbosacral strain, with degenerative arthritis of the spine and intervertebral disc syndrome, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


